Citation Nr: 1631707	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claim to comply with the April 2016 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Board remanded this appeal to obtain a VA examination to determine the etiology of the Veteran's hypertension.  In its remand directives, the Board instructed the examiner to consider the positive nexus opinion rendered by Dr. M.B. in September 2010.  In May 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The VA examiner emailed the AOJ and stated that the medical note written by M.B. was related to audio and not hypertension.  In the September 2010 letter, Dr. M.B., a private physician, wrote that the Veteran had hypertension and opined that it was as likely as not that his hypertension was caused by his active service.  Dr. M.B. did not provide a rationale for her conclusion.  The VA examiner's statement is erroneous.  A remand is necessary to obtain an addendum opinion to consider the September 2010 statement by Dr. M.B.  

Lastly, at the May 2016 VA examination, the Veteran reported that he received an in-patient tonsillectomy while he was in service.  At which time, he had several hypertensive blood pressure readings.  These records have not been associated with the claims file.  Therefore, a remand is also warranted to obtain the outstanding service treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to obtaining any opinion, contact the National Personnel Records Center (NPRC) or other appropriate entity to obtain service treatment records pertinent to the Veteran's in-service tonsillectomy.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the May 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's hypertension.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was incurred during active service.  The VA examiner is also asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was manifested within one year of his separation from active service in January 1963.

In rendering the opinion, the examiner is asked to consider the Veteran's assertion that he was treated for hypertension shortly after leaving service and the opinion rendered by Dr. M.B in September 2010.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




